 



EXHIBIT 10.2
REGISTRATION RIGHTS AGREEMENT
BY AND AMONG
FELDMAN MALL PROPERTIES, INC.
AND
INLAND AMERICAN REAL ESTATE TRUST, INC.
DATED AS OF
APRIL 10, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
           
Section 1.
  Definitions     1  
Section 2.
  Shelf Registrations     3  
Section 3.
  Black-Out Periods     3  
Section 4.
  Registration Procedures     4  
Section 5.
  Indemnification     7  
Section 6.
  Covenants Relating To Rule 144     9  
Section 7.
  Miscellaneous     9  

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
          This REGISTRATION RIGHTS AGREEMENT, dated as of April 10, 2007, is
made and entered into by and among Feldman Mall Properties, Inc., a Maryland
corporation (the “Company”), and Inland American Real Estate Trust, Inc., a
Maryland corporation (the “Purchaser”). Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in Section 1 hereto.
WITNESSETH:
          WHEREAS, in connection with that certain purchase agreement dated as
of the date hereof, between the Company and the Purchaser (the “Purchase
Agreement”), Purchaser has agreed to purchase from the Company up to 2,000,000
shares of the Company’s unregistered 6.85% Series A Cumulative Convertible
Preferred Stock (the “Issued Shares”); and
          WHEREAS, the Company desires to enter into this Agreement with the
Holders in order to grant the Holders the registration rights contained herein.
          NOW, THEREFORE, in consideration of the premises and the mutual
promises and covenants contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
Section 1. Definitions.
          As used in this Agreement, the following terms shall have the
following meanings:
          “Affiliate” shall mean, when used with reference to a specified
Person, (i) any Person that directly or indirectly through one or more
intermediaries, Controls or is Controlled by or is under common Control with the
specified Person; (ii) any Person who, from time to time, is a member of the
Immediate Family of a specified Person; (iii) any Person who, from time to time,
is an officer or director or manager of a specified Person; or (iv) any Person
who, directly or indirectly, is the beneficial owner of 50% or more of any class
of equity securities or other ownership interests of the specified Person, or of
which the specified Person is directly or indirectly the owner of 50% or more of
any class of equity securities or other ownership interests.
          “Agreement” shall mean this Registration Rights Agreement as
originally executed and as amended, supplemented or restated from time to time.
          “Board” shall mean the Board of Directors of the Company.
          “Business Day” shall mean each day other than a Saturday, a Sunday or
any day on which banking institutions in the State of New York are authorized or
obligated by law or executive order to be closed.
          “Closing Date” shall mean the Initial Closing Date as defined in the
Purchase Agreement.
          “Commission” shall mean the Securities and Exchange Commission and any
successor thereto.
          “Company” shall have the meaning set forth in the introductory
paragraph.

-1-



--------------------------------------------------------------------------------



 



          “Control” (including the terms “Controlling,” “Controlled by” and
“under common Control with”) shall mean the possession, direct or indirect, of
the power to direct or cause the direction of the management and policies of a
Person through the ownership of Voting Power, by contract or otherwise.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended (or any corresponding provision of succeeding law) and the rules and
regulations thereunder.
          “Holder” shall mean each holder of the Issued Shares in his, her or
its capacity as a holder of Registrable Securities. For purposes of this
Agreement, the Company may deem and treat the registered holder of a Registrable
Security as the Holder and absolute owner thereof, unless notified to the
contrary in writing by the registered Holder thereof.
          “Issued Shares” shall have the meaning set forth in the Recitals
hereof.
          “Person” shall mean any individual, partnership, corporation, limited
liability company, joint venture, association, trust, unincorporated
organization or other governmental or legal entity.
          “Public Offering” shall mean any offering of Registrable Securities to
the public pursuant to an effective registration statement filed with the
Commission under the Securities Act, or any comparable document under any
similar federal statute then in force.
          “Purchaser” shall have the meaning set forth in the Recitals hereof.
          “Registrable Securities” shall mean at any time a class of equity
securities of the Company or of a successor to the entire business of the
Company which (i) are the Issued Shares together with any securities issued or
issuable upon conversion thereof, any stock split, dividend or other
distribution, recapitalization or similar event, and (ii) are of a class of
securities that are listed for trading on a national securities exchange;
provided, however, such Registrable Securities shall cease to be Registrable
Securities when (A) a registration statement with respect to the sale of such
Registrable Securities shall have become effective under the Securities Act and
all such Registrable Securities shall have been disposed of in accordance with
such registration statement, (B) such Registrable Securities shall have been
sold in accordance with Rule 144 (or any successor provision) under the
Securities Act, (C) such Registrable Securities become eligible to be publicly
sold without limitation as to amount or manner of sale pursuant to Rule 144(k)
(or any successor provision) under the Securities Act or (D) such Registrable
Securities have ceased to be outstanding.
          “Registration Expenses” shall mean (i) the fees and disbursements of
counsel and independent public accountants for the Company incurred in
connection with the Company’s performance of or compliance with this Agreement,
including the expenses of any special audits or “comfort” letters required by or
incident to such performance and compliance, and any premiums and other costs of
policies of insurance obtained by the Company against liabilities arising out of
the sale of any securities and (ii) all registration, filing and stock exchange
fees, all fees and expenses of complying with securities or “blue sky” laws, all
fees and expenses of custodians, transfer agents and registrars, all printing
expenses, messenger and delivery expenses and any fees and disbursements of one
common counsel retained by a majority of the Registrable Securities; provided,
however, “Registration Expenses” shall not include any out-of-pocket expenses of
the Holders, transfer taxes, underwriting or brokerage commissions or discounts
associated with effecting any sales of Registrable Securities that may be
offered, which expenses shall be borne by each Holder of Registrable Securities
on a pro rata basis with respect to the Registrable Securities so sold.

-2-



--------------------------------------------------------------------------------



 



          “Securities Act” shall mean the Securities Act of 1933, as amended (or
any successor corresponding provision of succeeding law), and the rules and
regulations thereunder.
          “Shelf Registration Statement” shall have the meaning set forth in
Section 2(a) hereof.
          “Stand-Off Period” shall have the meaning set forth in Section 6
hereof.
          “Voting Power” shall mean voting securities or other voting interests
ordinarily (and apart from rights accruing under special circumstances) having
the right to vote in the election of board members or Persons performing
substantially equivalent tasks and responsibilities with respect to a particular
entity.
Section 2. Shelf Registrations.

  a)   Shelf Registration. Upon written demand (the “Registration Demand”) by
the Holder, the Company agrees to use commercially reasonable efforts to file
with the Commission no later than 180 days following the Registration Demand and
during a period of time that the issuer of the Registrable Securities is
eligible to use Form S-3 (or any similar or successor form), a registration
statement under the Securities Act on Form S-3 (or any similar or successor
form) for the offering on a continuous or delayed basis in the future covering
resales of the Registrable Securities (the “Shelf Registration Statement”), and
will use commercially reasonable efforts to cause such Shelf Registration
Statement to be declared effective by the Commission upon the earlier of (i)
90 days following the filing of the Shelf Registration Statement and (ii) the
10th Business Day following the date on which the Company is notified by the
Commission that the Shelf Registration Statement will not be reviewed or is no
longer subject to further review and comments. The Shelf Registration Statement
shall be on an appropriate form and the registration statement and any form of
prospectus included therein (or prospectus supplement relating thereto) shall
reflect the plan of distribution or method of sale as the Holders may from time
to time notify the Company. In the event there is more than one Holder, the
Registration Demand may be made by Holders holding a majority of the Issued
Shares.     b)   Effectiveness. The Company shall use commercially reasonable
efforts to keep the Shelf Registration Statement continuously effective for the
period beginning on the date on which the Shelf Registration Statement is
declared effective and ending on the date that all of the Registrable Securities
registered under the Shelf Registration Statement cease to be Registrable
Securities. During the period that the Shelf Registration Statement is
effective, the Company shall supplement or make amendments to the Shelf
Registration Statement, if required by the Securities Act or if reasonably
requested by the Holders (whether or not required by the form on which the
securities are being registered), including to reflect any specific plan of
distribution or method of sale, and shall use its commercially reasonable
efforts to have such supplements and amendments declared effective, if required,
as soon as practicable after filing.

Section 3. Black-Out Periods.
          Notwithstanding anything herein to the contrary, the Company shall
have the right, exercisable from time to time by delivery of a notice authorized
by the Board, on not more than two occasions in any 12-month period, to require
the Holders not to sell pursuant to a registration statement or similar document
under the Securities Act filed pursuant to Section 2 or to suspend the
effectiveness thereof if at the time of the delivery of such notice, the Board
has considered a plan to engage no later than 90 days following the date of such
notice in a firm commitment underwritten public offering or if the Board has

-3-



--------------------------------------------------------------------------------



 



reasonably and in good faith determined that such registration and offering,
continued effectiveness or sale would materially interfere with any material
transaction involving the Company. The Company, as soon as practicable, shall
(i) give the Holders prompt written notice in the event that the Company has
suspended sales of Registrable Securities pursuant to this Section 3, (ii) give
the Holders prompt written notice of the completion of such offering or material
transaction and (iii) promptly file any amendment necessary for any registration
statement or prospectus of the Holders in connection with the completion of such
event.
          Each Holder agrees by acquisition of the Registrable Securities that
upon receipt of any notice from the Company of the happening of any event of the
kind described in this Section 3, such Holder will forthwith discontinue its
disposition of Registrable Securities pursuant to the registration statement
relating to such Registrable Securities until such Holder’s receipt of the
notice of completion of such event.
Section 4. Registration Procedures.

  a)   After a Registration Demand, the Company shall prepare and file with the
Commission the requisite registration statement (including a prospectus therein
and any supplement thereto) to effect such registration and use its commercially
reasonable efforts to cause such registration statement to become effective in
accordance with the terms of this Agreement; provided, however, that before
filing such registration statement or any amendments or supplements thereto, the
Company will furnish copies of all such documents proposed to be filed to
counsel for the sellers of Registrable Securities covered by such registration
statement and provide reasonable time for such sellers and their counsel to
comment upon such documents if so requested by a Holder. In the event there is
more than one Holder, the demand herein may be made by Holders holding a
majority of the Issued Shares.     b)   In connection with the filing of any
registration statement as provided in this Agreement, the Company shall use
commercially reasonable efforts to, as expeditiously as reasonably practicable:

  (i)   prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to maintain the effectiveness of such registration and to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement during the period in
which such registration statement is required to be kept effective;     (ii)  
furnish to each Holder of the securities being registered, without charge, such
number of conformed copies of such registration statement and of each such
amendment and supplement thereto (in each case including all exhibits) other
than those which are being incorporated into such registration statement by
reference, such number of copies of the prospectus contained in such
registration statements (including each complete prospectus and any summary
prospectus) and any other prospectus filed under Rule 424 under the Securities
Act in conformity with the requirements of the Securities Act, and such other
documents, including documents incorporated by reference, as the Holders may
reasonably request;     (iii)   register or qualify all Registrable Securities
under such other securities or “blue sky” laws of such jurisdictions as the
Holders and the underwriters of the securities being

-4-



--------------------------------------------------------------------------------



 



      registered, if any, shall reasonably request, to keep such registration or
qualification in effect for so long as such registration statement remains in
effect, and take any other action which may be reasonably necessary or advisable
to enable the Holders to consummate the disposition in such jurisdiction of the
securities owned by the Holders, except that the Company shall not for any such
purpose be required to qualify generally to do business as a foreign company or
to register as a broker or dealer in any jurisdiction where it would not
otherwise be required to qualify but for this Section 4(b)(iii), or to consent
to general service of process in any such jurisdiction, or to be subject to any
material tax obligation in any such jurisdiction where it is not then so
subject;     (iv)   immediately notify the Holders at any time when the Company
becomes aware that a prospectus relating thereto is required to be delivered
under the Securities Act, of the happening of any event as a result of which the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances under which they were made, and, at the
request of the Holders, promptly prepare and furnish to the Holders a reasonable
number of copies of a supplement to or an amendment of such prospectus as may be
necessary so that, as thereafter delivered to the purchasers of such securities,
such prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made;     (v)   comply or continue to comply in all material respects
with the Securities Act and the Exchange Act and with all applicable rules and
regulations of the Commission thereunder so as to enable any Holder to sell its
Registrable Securities pursuant to Rule 144 promulgated under the Securities
Act, as further agreed to in Section 6 hereof;     (vi)   provide a transfer
agent and registrar for all Registrable Securities covered by such registration
statement not later than the effective date of such registration statement;    
(vii)   cooperate with the Holders to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold and not
bearing any Securities Act legend; and enable certificates for such Registrable
Securities to be issued for such number of shares and registered in such names
as the Holders may reasonably request in writing at least five Business Days
prior to any sale of Registrable Securities;     (viii)   list all Registrable
Securities covered by such registration statement on any securities exchange or
national quotation system on which any such class of securities is then listed
or quoted and cause to be satisfied all requirements and conditions of such
securities exchange or national quotation system to the listing or quoting of
such securities that are reasonably within the control of the Company including,
without limitation, registering the applicable class of Registrable Securities
under the Exchange Act, if appropriate, and using commercially reasonable
efforts to cause such registration to become effective pursuant to the rules of
the Commission;     (ix)   in connection with any sale, transfer or other
disposition by any Holder of any Registrable Securities pursuant to Rule 144
promulgated under the Securities Act, cooperate with such Holder to facilitate
the timely preparation and delivery of certificates representing the Registrable
Securities to be sold and not bearing any Securities Act legend, and enable
certificates for such Registrable Securities to be for such number of

-5-



--------------------------------------------------------------------------------



 



      shares and registered in such name as the Holders may reasonably request
in writing at least five Business Days prior to any sale of Registrable
Securities;     (x)   notify each Holder, promptly after it receives notice
thereof, of the time when such registration statement, or any post-effective
amendments to the registration statement, has become effective, or a supplement
to any prospectus forming part of such registration statement has been filed or
when any document is filed with the Commission which would be incorporated by
reference into the prospectus;     (xi)   notify the Holders when the Commission
notifies the Company whether there will be a “review” of such Shelf Registration
Statement and whenever the Commission comments in writing on such Shelf
Registration Statement (the company shall provide to each of the Holders true
and complete copies of comments and written responses thereto that pertain to
such Holder as a selling stockholder or to the plan of distribution, but not
information which the Company believes would constitute material and non-public
information).     (xii)   notify each Holder of any request by the Commission
for the amendment or supplement of such registration statement or prospectus for
additional information; and     (xiii)   advise each Holder, promptly after it
receives notice of (A) the issuance of any stop order, injunction or other order
or requirement by the Commission suspending the effectiveness of such
registration statement or the initiation or threatening of any proceeding for
such purpose and use all commercially reasonable efforts to prevent the issuance
of any stop order, injunction or other order or requirement or to obtain its
withdrawal if such stop order, injunction or other order or requirement should
be issued, (B) the suspension of the registration of the subject shares of the
Registrable Securities in any state jurisdiction and (C) the removal of any such
stop order, injunction or other order or requirement or proceeding or the
lifting of any such suspension.

  c)   In connection with the filing of any registration statement covering
Registrable Securities, each Holder shall furnish in writing to the Company such
information regarding such Holder (and any of its Affiliates), the Registrable
Securities to be sold, the intended method of distribution of such Registrable
Securities and such other information reasonably requested by the Company for
inclusion in the registration statement relating to such offering pursuant to
the Securities Act. Such writing shall expressly state that it is being
furnished to the Company for use in the preparation of a registration statement,
preliminary prospectus, supplementary prospectus, final prospectus or amendment
or supplement thereto, as the case may be.

          Each Holder agrees by acquisition of the Registrable Securities that:
(i) upon receipt of any notice from the Company of the happening of any event of
the kind described in Section 4(b)(iv), such Holder will forthwith discontinue
its disposition of Registrable Securities pursuant to the registration statement
relating to such Registrable Securities until such Holder’s receipt of the
copies of the supplemented or amended prospectus contemplated by Section
4(b)(iv); (ii) upon receipt of any notice from the Company of the happening of
any event of the kind described in clause (A) of Section 4(b)(xiii), such Holder
will discontinue its disposition of Registrable Securities pursuant to such
registration statement until such Holder’s receipt of the notice described in
clause (C) of Section 4(b)(xiii); and (iii) upon receipt of any notice from the
Company of the happening of any event of the kind described in clause (B) of
Section 4(b)(xiii), such Holder will discontinue its disposition of Registrable
Securities pursuant to such registration statement in the applicable state
jurisdiction(s) until such Holder’s receipt of the notice described in clause
(C) of Section 4(b)(xiii).

-6-



--------------------------------------------------------------------------------



 



Section 5. Indemnification.

  a)   Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Holder, its partners, officers, directors, trustees, stockholders,
employees, agents and investment advisers, and each Person, if any, who controls
such Holder within the meaning of the Securities Act or the Exchange Act,
together with the partners, officers, directors, trustees, stockholders,
employees, agents and investment advisers of such controlling person, against
any losses, claims, damages, and expenses (including, without limitation,
reasonable attorneys’ fees) to which the Holders or any such indemnitees may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages, liabilities and expenses (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the registration statement under which Registrable Securities were registered
and sold under the Securities Act, any preliminary prospectus, final prospectus
or summary prospectus contained therein, or any amendment or supplement thereto,
or arising out of or based upon any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading or any violation of the Securities Act or state securities laws
or rules thereunder by the Company relating to any action or inaction by the
Company in connection with such registration, and the Company will reimburse
each Holder for any reasonable legal or any other expenses reasonably incurred
by it in connection with investigating or defending any such loss, claim,
liability, action or proceedings; provided, however, that the Company shall not
be liable in any such case to any indemnitee to the extent that any such loss,
claim, damage, liability (or action or proceeding in respect thereof) or expense
arises out of or is based upon an untrue statement or alleged statement or
omission or alleged omission made in such registration statement, any such
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement in reliance upon and in conformity with written information furnished
to the Company by such indemnitee specifically stating that it is for use in the
preparation thereof; and provided, further, that the Company shall not be liable
to the Holders or any other Person who controls such Holder within the meaning
of the Securities Act or the Exchange Act in any such case to the extent that
any such loss, claim, damage, liability (or action or proceeding in respect
thereof) or expense arises out of such Person’s failure to send or give a copy
of any prospectus or supplement to the Persons asserting an untrue statement or
alleged untrue statement or omission or alleged omission. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Holders or any such controlling Person and shall survive the
transfer of such securities by any Holder.     b)   Indemnification by the
Holders. Each Holder agrees to indemnify and hold harmless (in the same manner
and to the same extent as set forth in Section 5(a)) the Company, each member of
the Board, each officer, employee, agent and investment adviser of the Company
and each other Person, if any, who controls any of the foregoing within the
meaning of the Securities Act or the Exchange Act, with respect to any untrue
statement or alleged untrue statement of a material fact in or omission or
alleged omission to state a material fact from such registration statement, any
preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto, if such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to the Company by such
Holder regarding such Holder giving such indemnification specifically stating
that it is for use in the preparation of such registration statement,
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement. Such indemnity shall remain in full force and effect regardless of
any investigation

-7-



--------------------------------------------------------------------------------



 



      made by or on behalf of the Company or any such Board member, officer,
employee, agent, investment adviser or controlling Person and shall survive the
transfer of such securities by any Holder. The obligation of a Holder to
indemnify will be several and not joint, among the Holders of Registrable
Securities and the liability of each such Holder of Registrable Securities will
be in proportion to and limited in all events to the net amount received by such
Holder from the sale of Registrable Securities pursuant to such registration
statement.     c)   Notices of Claims, etc. Promptly after receipt by an
indemnified party of notice of the commencement of any action or proceeding
involving a claim referred to in the preceding paragraphs of this Section 5,
such indemnified party will, if a claim in respect thereof is to be made against
an indemnifying party, give written notice to the latter of the commencement of
such action; provided, however, that the failure of any indemnified party to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under the preceding paragraphs of this Section 5, except to the
extent that the indemnifying party is actually prejudiced by such failure to
give notice. In case any such action is brought against an indemnified party,
unless such indemnified party and the indemnifying party are reasonably advised
by counsel that a conflict of interest between such indemnified and indemnifying
parties exists in respect of such claim, the indemnifying party shall be
entitled to assume the defense thereof, for itself, if applicable, together with
any indemnified party similarly notified, and after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party shall not be liable to the indemnified party for
any legal or other expenses subsequently incurred by the latter in connection
with the defense thereof.     d)   Indemnification Payments. To the extent that
the indemnifying party does not assume the defense of an action brought against
the indemnified party as provided in Section 5(c), the indemnified party (or
parties if there is more than one) shall be entitled to the reasonable legal
expenses of one common counsel for the indemnified party (or parties). In such
event, however, the indemnifying party will not be liable for any settlement
effected without the written consent of such indemnifying party, which consent
shall not be unreasonably withheld. The indemnification required by this
Section 5 shall be made by periodic payments of the amount thereof during the
course of an investigation or defense, as and when bills are received or
expense, loss, damage or liability is incurred and invoiced in reasonable
detail. The indemnifying party shall not settle any claim without the consent of
the indemnified party unless such settlement involves a complete release of such
indemnified party without any admission of liability by the indemnified party.  
  e)   Contribution. If, for any reason, the foregoing indemnity is unavailable,
or is insufficient to hold harmless an indemnified party, then the indemnifying
party shall contribute to the amount paid or payable by the indemnified party as
a result of the expense, loss, damage or liability, (i) in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and the indemnified party on the other (determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission relates to information supplied by the indemnifying party or the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission) or (ii) if the allocation provided by subclause (i) above is not
permitted by applicable law, in the proportion as is appropriate to reflect not
only the relative fault of the indemnifying party and the indemnified party, but
also the relative benefits received by the indemnifying party on the one hand
and the indemnified party on the other, as well as any other relevant equitable
considerations. No indemnified party determined to have engaged in fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to

-8-



--------------------------------------------------------------------------------



 



      contribution from any indemnifying party who was not determined to have
engaged in such fraudulent misrepresentation, and the liability for contribution
of each Holder of Registrable Securities will be in proportion to and limited in
all events to the net amount received by such Holder from the sale of
Registrable Securities pursuant to such registration statement.

Section 6. Covenants Relating To Rule 144.
          At such times as the Company is obligated to file reports in
compliance with either Section 13 or 15(d) of the Exchange Act, the Company
covenants that it will file any reports required to be filed by it under the
Securities Act and the Exchange Act and that it will take such further action as
any Holder may reasonably request, all to the extent required from time to time
to enable Holders to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by (a) Rule 144
under the Securities Act, as such rule may be amended from time to time or
(b) any similar rule or regulation hereafter adopted by the Commission.
Section 7. Miscellaneous.

  a)   Termination; Survival. The rights of each Holder under this Agreement
shall terminate upon the date that all of the Registrable Securities held by
such Holder may be sold during any three-month period in a single transaction or
series of transactions without volume limitations under Rule 144 (or any
successor provision) under the Securities Act. Notwithstanding the foregoing,
the obligations of the parties under Section 5 and paragraphs (d), (e) and (g)
of this Section 7 shall survive the termination of this Agreement.     b)  
Expenses. All Registration Expenses incurred in connection with any Shelf
Registration under Section 2 shall be borne by the Company, whether or not any
registration statement related thereto becomes effective. The fees and expenses
shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with the securities exchange on which the common stock of
the Company is then listed for trading, and (B) in compliance with applicable
state securities or Blue Sky laws), (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities and of
printing prospectuses if the printing of prospectuses, in the case of an
underwritten offering, is reasonably requested by the managing underwriter(s) in
such underwritten offering), (iii) messenger, telephone and delivery expenses,
(iv) fees and disbursements of counsel for the Company, (v) Securities Act
liability insurance, if the Company so desires such insurance and (vi) fees and
expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement. In addition,
the Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange as required
hereunder.     c)   Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the parties and delivered to each of the other parties.     d)  
Applicable Law; Jurisdiction. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York. The parties consent to the
exclusive jurisdiction of the

-9-



--------------------------------------------------------------------------------



 



      United States District Court for the Southern District of New York in
connection with any civil action concerning any controversy, dispute or claim
arising out of or relating to this Agreement, or any other agreement
contemplated by, or otherwise with respect to, this Agreement or the breach
hereof, unless such court would not have subject matter jurisdiction thereof, in
which event the parties consent to the jurisdiction of the State of New York.
The parties hereby waive and agree not to assert in any litigation concerning
this Agreement the doctrine of forum non conveniens.     e)   Waiver Of Jury
Trial. THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.     f)   Prior Agreement; Construction; Entire Agreement.
This Agreement, including the exhibits and other documents referred to herein
(which form a part hereof), constitutes the entire agreement of the parties with
respect to the subject matter hereof, and supersedes all prior agreements and
understandings between the parties, and all such prior agreements and
understandings are merged herein and shall not survive the execution and
delivery hereof.     g)   Notices. All notices or other communications required
or permitted to be given hereunder shall be in writing and shall be delivered by
hand or sent, postage prepaid, by registered, certified or express mail or
reputable overnight courier service or be telecopier and shall be deemed given
when so delivered by hand or, if mailed, three days after mailing (one Business
Day in the case of express mail or overnight courier service), addressed as
follows:

         
 
  If to Purchaser:   Inland American Real Estate Trust, Inc.
 
      2901 Butterfield Road
 
      Oak Brook, Illinois 60523
 
      Attention: Bob Baum
 
      Facsimile: 630-218-8034
 
       
 
      with a copy to:
 
       
 
      Shefsky & Froelich Ltd.
 
      111 E. Wacker Drive, Suite 2800
 
      Chicago, Illinois 60601
 
      Attention: Michael J. Choate
 
      Facsimile: 312-275-7554
 
       
 
  If to the Company:   Feldman Mall Properties, Inc.
 
      2201 E. Camelback Road, Suite 350
 
      Phoenix, Arizona 85016
 
      Attention: Legal Affairs
 
      Facsimile: 602-277-7774

-10-



--------------------------------------------------------------------------------



 



         
 
      with a copy to:
 
       
 
      Clifford Chance US LLP
 
      31 West 52nd Street
 
      New York, New York 10019
 
      Attention: Jay L. Bernstein, Esq.
 
      Facsimile: 212-878-8375

  h)   Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. Without limiting the foregoing, each
Holder shall have the right to cause the Company to extend the rights of the
Holder set forth in this Agreement with respect to its Issued Shares to the
permitted transferee of such Holder. In order to become the beneficiary of such
rights, the transferee shall execute a counterpart of this Agreement, agree to
be bound by the terms hereof and become a “Holder” for purposes of this
Agreement. The Company may assign its rights or obligations hereunder to any
successor to the Company’s business or with the prior written consent of Holders
of a majority of the then outstanding Registrable Securities. Notwithstanding
the foregoing, no assignee of the Company shall have any of the rights granted
under this Agreement until such assignee shall acknowledge its rights and
obligations hereunder by a signed written agreement pursuant to which such
assignee accepts such rights and obligations. For the avoidance of doubt, it is
agreed by the Company and the Purchaser that any waiver of limitations on
ownership of securities of the Company granted at any time to the Purchaser
shall not be transferable at any time to any other Person.     i)   Headings.
Headings are included solely for convenience of reference and if there is any
conflict between headings and the text of this Agreement, the text shall
control.     j)   Amendments And Waivers. The provisions of this Agreement may
be amended or waived at any time only by the written agreement of the Company
and the Holders of a majority of the Registrable Securities who have accepted
the rights and obligations of this agreement pursuant to Section 7(h) hereof;
provided, however, that the provisions of this Agreement may not be amended or
waived without the consent of the Holders of all the Registrable Securities
adversely affected by such amendment or waiver if such amendment or waiver
adversely affects a portion of the Registrable Securities but does not so
adversely affect all of the Registrable Securities; provided, further, that the
immediately preceding proviso may not be amended or waived without the consent
of the Holders of all the Registrable Securities. Any waiver, permit, consent or
approval of any kind or character of any provision or condition of this
Agreement on the part of Holders must be made in writing. Any amendment or
waiver effected in accordance with this paragraph shall be binding upon each
Holder of Registrable Securities and the Company.     k)   Interpretation;
Absence Of Presumption. For the purposes hereof, (i) words in the singular shall
be held to include the plural and vice versa and words of one gender shall be
held to include the other gender as the context requires, (ii) the terms
“hereof,” “herein,” and “herewith” and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, paragraph or other
references are to the Sections, paragraphs, or other references to this
Agreement unless otherwise specified, (iii) the word “including” and words of
similar import when used in this Agreement shall mean “including, without
limitation,” unless the context otherwise requires or unless otherwise

-11-



--------------------------------------------------------------------------------



 



      specified, (iv) the word “or” shall not be exclusive and (v) provisions
shall apply, when appropriate, to successive events and transactions.

               This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting or causing any instruments to be drafted.

  l)   Severability. If any provision of this Agreement shall be or shall be
held or deemed by a final order by a competent authority to be invalid,
inoperative or unenforceable, such circumstance shall not have the effect of
rendering any other provision or provisions herein contained invalid,
inoperative or unenforceable, but this Agreement shall be construed as if such
invalid, inoperative or unenforceable provision had never been contained herein
so as to give full force and effect to the remaining such terms and provisions.
    m)   Remedies. In the event of a breach by the Company or by a Holder, of
any of their obligations under this Agreement, each Holder or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
equitable damages, including specific performance of its rights under this
Agreement. The Company and each Holder agree that monetary damages would not
provide adequate compensation for any losses incurred by reason of a breach by
it of any of the provisions of this Agreement and hereby further agrees that, in
the event of any action for specific performance in respect of such breach, it
shall waive the defense that a remedy at law would be adequate.     n)   Further
Assurances. In connection with this Agreement, as well as all transactions and
covenants contemplated by this Agreement, each party hereto agrees to execute
and deliver or cause to be executed and delivered such additional documents and
instruments and to perform or cause to be performed such additional acts as may
be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions and conditions of this Agreement and all such transactions and
covenants contemplated by this Agreement.     o)   No Waiver. The waiver of any
breach of any term or condition of this Agreement shall not operate as a waiver
of any other breach of such term or condition or of any other term or condition,
nor shall any failure to enforce any provision hereof operate as a waiver of
such provision or of any other provision hereof.

[Remainder of Page Intentionally Left Blank]

-12-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be duly executed as of the date first written above.

            FELDMAN MALL PROPERTIES, INC.
      By:   /s/ Lawrence Feldman         Name:   Lawrence Feldman       
Title:   Chairman and Chief Executive Officer   

-13-



--------------------------------------------------------------------------------



 



         

          IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be duly executed as of the date first written above.

            PURCHASER:

INLAND AMERICAN REAL ESTATE TRUST, INC.
      By:   /s/ Lori J. Faust         Name:   Lori J. Faust        Title:  
Treasurer     

-14-